Citation Nr: 1750069	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-34 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to November 19, 2014 and in excess of 40 percent thereafter for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The RO initially granted service connection for the back disability in a June 2009 rating decision and awarded the Veteran a 10 percent rating.  In a March 2015 rating decision, the rating was increased to 40 percent, effective November 19, 2014.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.

The Veteran was afforded a Central Office hearing before a Board Veterans Law Judge (VLJ) in October 2015.  In September 2017, the Board informed the Veteran that the VLJ who conducted the hearing is no longer employed by the Board.  The Veteran was offered an opportunity to have another Board hearing.  However, in September 2017, he responded that he did not wish to appear at another Board hearing, and accordingly, the Board will proceed with consideration of his claim.

This case was previously before the Board in January 2016 at which time the claim was remanded for further development, including a VA examination.  The Board also remanded the Veteran's claim for an increased rating in excess of 10 percent for right lower extremity sciatica.  The claim was remanded for the issuance of a statement of the case (SOC) and the Veteran was provided with an opportunity to perfect the appeal with the filing of a substantive appeal (Form 9).  A May 2016 SOC was issued and although the issue was included in the February 2017 supplemental statement of the case (SSOC), no substantive appeal has been filed.  Therefore, given the procedural history in this specific case, this issue was not perfected and is not before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed so that the Veteran is afforded every possible consideration for his back rating claim.

The Veteran underwent a November 2014 VA examination in which the examiner diagnosed him with DDD of the lumbar spine.  The examiner indicated the Veteran underwent spine surgery in 2011 which worsened his condition.  He noted he is not able to bend, lift, stand or walk for very long and he requires a cane.  Range of motion testing showed forward flexion to 30 degrees with pain beginning at 25 degrees.  Extension was to 10 degrees with pain beginning at 10 degrees.  Functional impairment was reported with less movement than normal and painful motion.  Further, flare-ups were reported by the Veteran, forcing him to frequently get off his feet to rest and causing problems with his balance.

Thereafter, the Board remanded the claim in January 2016, in part, to obtain a VA spine examination to determine the current severity of the back disability.  The Veteran was afforded a November 2016 VA examination in which testing revealed forward flexion to 45 degrees and extension to 20 degrees.  Functional loss included a decreased ability to ambulate at normal pace and difficulty walking with stairs and uneven surfaces.  The Veteran was unable to perform repetitive testing and reported no flares.  The examiner noted the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  She stated there is no conceptual or empirical basis for making such a determination about flares without directly observing function under the flare-up condition.

The examiner further noted guarding and muscle spasms in the back resulting in abnormal gait or abnormal spinal contour and no ankylosis of the spine was found.  She stated due to the Veteran's nerve impingement at L4-S1, the Veteran reports difficulty with bowel and bladder control and resultant incontinence.  Further, the Veteran was found to have intervertebral disc syndrome; however, no incapacitating episodes requiring bed rest prescribed by a physician were shown.

The Board finds that despite multiple prior VA back examinations, a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected back disability.  The United States Court of Appeals for Veterans Claims (Court) found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not completely satisfied in the most recent November 2016 VA examination and, therefore, the Board finds that another VA examination is required.

Additional discussion is also necessary for any reported flare-ups.  The November 2016 examiner indicated the Veteran did not report flare-ups during the examination.  However, flare-ups of the back disability were previously reported by the Veteran during the November 2014 examination.  Thus, upon examination, any reported flare-ups should be addressed by the examiner.  He or she should reasonably attempt to determine the impact of any reported flare-ups before concluding that an opinion could not be provided without resorting to speculation.  On remand, the examiner is required to ascertain adequate information regarding the Veteran's flare-ups and "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

In light of the remand, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from December 2016, including from the Hampton VA Medical Center.

2.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his back disability.  

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and the effect of pain on his range of motion.

The examiner should specifically test the joint for pain on both active and passive motion, in weight bearing and nonweight-bearing.  

The examiner should also estimate the functional loss that would occur during flare-ups.  He or she should ascertain adequate information regarding any reported flares.

Any ankylosis must also be identified.

If any of this cannot be accomplished, it should be explained why.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

